DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicants amendment filed on 11/24/2021 has been entered and carefully considered. Claims 1 and 18 are amended. Claims 1-9 and 18-20 are pending. Claims 10-15 are withdrawn.
3.	Applicant’s arguments with respect to claims 1-9 and 18-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renzin (US Pub: 20140304336) hereinafter Renzin336and further in view of Renzin (US Pub:  20120303767) hereinafter Renzin767
As to claim 1.Renzin336 teaches receiving, from a client device, a request to configure the TOR switch for connecting a server to the network fabric, (Renzin336 [0021] [0023] [0028] Fig. 1, Fig. 2,   a data center operator uses configuration tool 150 to scan racks with serial port aggregator 130. In scanning a rack, serial port aggregator 130 may determine if the rack is configured or unconfigured; serial port aggregator 130 may request the identities of any racks determined to be unconfigured; serial port aggregator 130 transmits identities for unconfigured racks to configuration tool 150, configuration tool 150 configure unconfigured racks using stored rack identities and virtual locations, the configuration tool 150 determine the virtual location of the servers in rack 200 and configure the TOR switches of servers 1-7 to operate as network segments within the virtual location)
 	wherein the request is received after the server has been physically mounted in the rack and physically cabled to the TOR switch; (Renzin336 [0016] [0022]Fig. 1,  Racks are often received from vendors pre-built with servers pre-wired to a tor switch,  serial port aggregator 130 scans a rack by transmitting a message to a rack's TOR switch and determining that the rack is configured or unconfigured based on the response received from the TOR switch i.e., server pre-built in the rack).
Renzin336 does not explicitly teach a method comprising: mounting a top-of-rack (TOR) switch in a rack of a first data center; monitoring physical presence of personnel in the first data center, determining that the personnel are not physically present in the rack; connecting, using physical fiber, the TOR switch to a network fabric of the data center, wherein the network fabric provides network connectivity between a plurality of data centers including the first data center; And in response to receiving the request, and based on determining that the personnel are not physically present in the rack, automatically configuring the TOR switch to connect each of the server and one or more virtual networks of the network fabric to one or more ports of the TOR switch

Renzin767 teaches a method comprising: mounting a top-of-rack (TOR) switch in a rack of a first data center; (Renzin767 [0013] [0014] Fig. 1, Fig. 2,  Servers 1-7 are coupled via communicative cable to TOR switch 210, ToR switch mounted on rack) monitoring physical presence of personnel in the first data center, determining that the personnel are not physically present in the rack; (Renzin767 [0013] Fig. 1, Fig. 2,  a user of a configuration tool 150,  remotely located from the data center, such as a data center operator interact with serial port aggregator 130 and cluster switch A 140 and B 145 through the user of an application running on configuration tool 150 i.e., user is remote)connecting, using physical fiber, the TOR switch to a network fabric of the data center,  (Renzin767 [0011] Fig. 1, Fig. 2,  in a data center, racks 110-124 are coupled by corresponding top of rack (TOR) switches to serial port aggregator 130 and cluster switches 140 and 145 via communicative cables)
wherein the network fabric provides network connectivity between a plurality of data centers including the first data center; (Renzin767 [0002] [0011]Fig. 1,  in the internet, Data centers with complex infrastructure, having tens of thousands or more servers where Servers stacked vertically within server racks ("racks"), and racks are organized into rows within a data center suite)
And in response to receiving the request, (Renzin767 [0022] Fig. 1, Fig. 2, serial port aggregator 130 request identities of any racks determined to be unconfigured)
and based on determining that the personnel are not physically present in the rack,
(Renzin767 [0013] [0022] [0027] Fig. 1, Fig. 2,  a user of a configuration tool 150,  remotely located from the data center, such as a data center operator interact with serial port aggregator 130, user is remote)
automatically configuring the TOR switch to connect each of the server and one or more virtual networks of the network fabric to one or more ports of the TOR switch (Renzin767 [0013] [0022] [0027] Fig. 1, Fig. 2, , user is remote and when serial port aggregator 130 scans rack 7 122, and if rack 7 122 is unconfigured, the TOR switch of rack 7 122 automatically transmit the serial number of rack 7 122 to serial port aggregator 130, then configuration tool configures unconfigured server s or rack)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Renzin767 with the teaching of Renzin336 because Renzin767 teaches that having remote operators would allow an automated solution for associating data center rack identities with physical rack 
As to claim 2 the combination of Renzin336 and Renzin767 specifically Renzin336 teaches wherein the network connectivity is layer 2 connectivity.  (Renzin336 [0014] Fig. 2, switch 210 may comprise a network switch which connects network segments, and may route data at the data link layer (i.e., layer two) or the network layer of open systems interconnection model)

As to claim 18 Renzin336 teaches a system comprising: at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: (Renzin336 [0032] a device including a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor)
mount a top-of-rack (TOR) switch in a rack of a data center (Renzin336 [0011] Fig. 1, a TOR switch  is mounted on a RACK of data center)
connect the TOR switch to a network fabric of the data center; Renzin336 [0011] Fig. 1, a TOR switch  is connected to network fabric and mounted on a  RACK  of data center)
receive, over a network, a request to configure the TOR switch for connecting a server to the network fabric; (Renzin336 [0021] [0023] [0028] Fig. 1, Fig. 2,   a data center operator uses configuration tool 150 to scan racks with serial port aggregator 130. In scanning a rack, serial port aggregator 130 may determine if the rack is configured or unconfigured; serial port aggregator 130 may request the identities of any racks determined to be unconfigured; serial port aggregator 130 transmits identities for unconfigured racks to configuration tool 150, configuration tool 150 configure unconfigured racks using stored rack identities and virtual locations, the configuration tool 150 determine the virtual location of the servers in rack 200 and configure the TOR switches of servers 1-7 to operate as network segments within the virtual location)
Renzin336 does not explicitly teach monitoring physical presence of personnel in the first data center determining that the personnel are not physically present in the rack; and in response to receiving the request and based on determining that the personnel are not physically present in the rack, configure the TOR switch to connect the server to one or more ports of the TOR switch.

Renzin767 teaches monitoring physical presence of personnel in the first data center determining that the personnel are not physically present in the rack; (Renzin767 [0013] Fig. 1, Fig. 2, a user of a configuration tool 150, remotely located from the data center, such as a data center operator interact with serial port aggregator 130 and cluster switch A 140 and B 145 through the user of an application running on configuration tool 150 i.e., user is remote)
and in response to receiving the request (Renzin767 [0022] Fig. 1, Fig. 2, serial port aggregator 130 request identities of any racks determined to be unconfigured) and based on determining that the personnel are not physically present in the rack, configure the TOR switch to connect the server to one or more ports of the TOR switch(Renzin767 [0013] [0022] [0027] Fig. 1, Fig. 2, , user is remote and when serial port aggregator 130 scans rack 7 122, and if rack 7 122 is unconfigured, the TOR switch of rack 7 122 automatically transmit the serial number of rack 7 122 to serial port aggregator 130, then configuration tool configures unconfigured server s or rack)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Renzin767 with the teaching of Renzin336 because Renzin767 teaches that having remote operators would allow an automated solution for associating data center rack identities with physical rack locations to configure server racks and the computing assets within the data center.(Renzin336767 [0004])

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767 and further in view of Liu  et al. (US Pub:  20200328914) hereinafter Liu

As to claim 3 the combination of Renzin336 and Renzin767 specifically Renzin336 teaches wherein the layer 2 connectivity (Renzin336 [0014] Fig. 2, switch 210 may comprise a network switch which connects network segments, and may route data at the data link layer (i.e., layer two) or the network layer of open systems interconnection model)
The combination of Renzin336 and Renzin767 does not teach is implemented between the data centers using a plurality of virtual extensible local area networks (VXLANs).
Liu teaches implemented between the data centers using a plurality of virtual extensible local area networks (VXLANs).  (Liu [0049] different data centers and virtual machines between different VXLANs perform communication, an egress VTEP device may establish a mapping relationship between different VXLANs in advance, for example, an inter-domain VXLAN identifier mapping relationship)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Renzin336 and Renzin767 because Liu teaches that performing communication between different data centers and virtual machines between different VXLANs would allow to maintain and manage VXLAN tunnel end point VTEPs more conveniently. (Liu [0050])

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767 and further in view of Imai et al. (US Pub:  20120084389) hereinafter Imai

As to claim 4 the combination of Renzin336 and J Renzin767 specifically Renzin336 teaches wherein the method further comprising automatically configuring the TOR switch to provide internet connectivity to the server via one or more virtual networks of the network fabric.  (Renzin336 [0011][0022][0023][0027] Fig. 1, a data center operator uses configuration tool 150 to request rack virtual locations with serial port aggregator 130, requesting the virtual location of an unconfigured rack comprises transmitting a message to the unconfigured rack, when the unconfigured rack's TOR switch is scanned; the TOR switch of rack 7 122 may automatically transmit the serial number of rack 7 122 to serial port aggregator 130; once the physical location and virtual location of one or more racks and their components are known, the configuration tool 150 may configure unconfigured racks and servers of VLAN A5 i.e. configuring I/O ports of the racks of TOR switch)
the combination of Renzin336 and Renzin767 does not teach the request comprises a request to provide an internet connection for the server,
Imai teaches the request comprises a request to provide an internet connection for the server, (Imai [0074] the router  includes: (A) a data storage unit storing data concerning specification of a virtual machine for a user terminal in the second network, and connection request data representing a connection request to the internet)

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Imai with the teaching of Renzin336 and Renzin767 because Imai teaches that setting up connection with internet would allow user to obtains Hyper Text Markup Language (HTML) data of a web page on the Internet through the ISP server. (Imai [0003])

As to claim 5 the combination of Renzin336, Renzin767and Imai specifically Imai teaches  wherein providing the internet connectivity comprises connecting the server to a carrier or internet service provider via a router of the network fabric (Imai [0074] [0075] connection request data representing a connection request to the internet;
user activates the router and the router is connected to the data center, the first and second virtual servers are automatically prepared in the data center,  therefore, it becomes possible to utilize the virtual machine and the Internet, easily)


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767 and further in view of Davie et al. (US Pub:  20150100560 A1) hereinafter Davie

As to claim 6 the combination of Renzin336 and Renzin767 does not teach wherein the server is connected to a first port of the TOR switch, wherein an indication is received from the client device that specifies a first virtual network to be bound to the first port, and wherein :TIVE 57466201v2__ 2 __App. Ser. No.: 16/695,696Attorney Docket No.: 173694.200700/US configuring the TOR switch includes connecting the first port to the first virtual network.  
Davie teaches wherein the server is connected to a first port of the TOR switch, wherein an indication is received from the client device that specifies a first virtual network to be bound to the first port, and wherein :TIVE 57466201v2__ 2 __App. Ser. No.: 16/695,696Attorney Docket No.: 173694.200700/US configuring the TOR switch includes connecting the first port to the first virtual network.   (Davie [0111] each of tunnel endpoint may receive addresses (IP addresses) of other tunnel endpoints, addresses of service nodes, virtual network identifiers (VNIs) to use for tunnels, when the physical switch receives a packet for VNI 1, it will essentially drop the packet on its port 1, using the VLAN1)


Claims 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767 and further in view of Reddy et al. (US Pub:  20160013974) hereinafter Reddy

As to claim7 the combination of Renzin336, Renzin767 and Davie does not teach further comprising receiving, from the client device, a request to create a network group that includes a plurality of virtual networks including the first virtual network.  
Reddy teaches further comprising receiving, from the client device, a request to create a network group that includes a plurality of virtual networks including the first virtual network (Reddy [0086] Fig. 8, the network switch that transmitted a DHCP request and network configuration controller 714 transfer a pre-configured configuration file via the file server 708 to the network switch, may remotely execute commands on the network switch to configure the network switch, etc. Configuration of the network switch may include assigning network addresses to the network switch, configuring the settings for ports of the network switch, request to create VLANS etc.)


As to claim 9  the combination of Renzin336, Renzin767, Davie  and Reddy specifically Renzin336 teaches  wherein the TOR switch is a first switch and the rack is a first rack, the method further comprising,  (Renzin336 [0011] Fig. 1, first rack 110 includes first TOR switch 210)
in response to receiving the request to bind the network group, automatically configuring a second TOR switch of a second rack to connect at least one of the plurality of virtual networks to a second port of the second TOR switch.   (Renzin336 [0023] [0024] serial port aggregator 130 request the virtual location of rack 2 112 in response to determining that rack 2 112 is unconfigured, when only one of a cluster switch port or a Vlan  are determined, the configuration tool 150 may consult a mapping to determine that the determined cluster switch port corresponds to a particular VLAN and vice versa and the configuration  tool 150 may automatically associate rack identities with physical locations, thus precluding the need for manually scanning racks)

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767, Davie, Reddy and further in view of Kumagi et al. (US Pub:  20120297037) hereinafter Kumagi 

As to claim 8 the combination Renzin336, Renzin767, Davie and Reddy specifically Reddy teaches that further comprising: 
receiving, from the client device, a request to bind the [ ](Reddy [0086] Fig. 8, the network switch that transmitted a DHCP request and network configuration controller 714 transfer a pre-configured configuration file via the file server 708 to the network switch, may remotely execute commands on the network switch to configure the network switch, etc. Configuration of the network switch may include assigning network addresses to the network switch, configuring the settings for ports of the network switch, request to create VLANS etc.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Reddy with the teaching of Renzin336, Renzin767 and Davie because Reddy teaches that creating virtualized networks  would allow cloud computing platform enables developers to build, deploy, and manage the lifecycle of a web application. (Reddy [0004])
the combination Renzin336, Renzin767, Davie and Reddy does not explicitly teach network group to the first port;  and in response to receiving the request to bind the network group, configuring the TOR switch to connect each of the plurality of virtual networks to the first port.  
Kumagi teaches network group to the first port; (Kumagi [0129] Fig. 1, Fig. 14, one port 65 belongs to a plurality of VLANs)
and in response to receiving the request to bind the network group, configuring the TOR switch to connect each of the plurality of virtual networks to the first port.  
(Kumagi [0129] [0091] Fig. 1, Fig. 7, Fig. 8,   Fig. 14, DHCP client program 83 is a program that is configured to request an IP address that is to be allocated to the NIC 44 of the rack manager 22 for instance to the DHCP server program 72 that is executed by the management server 10 and configure one port 65 belongs to a plurality of VLANs as per table Fig. 14)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumagi with the teaching of Renzin336, Renzin767, Davie, Reddy   with the teaching of Kumagi because Kumagi teaches that configuring one port to multiple VLANs would allow to identify a VLAN corresponding to a port and a number as a VALN tag for instance (Kumagi [0126])

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Renzin336, Renzin767 and further in view of Morgan et al. (US Pub:  20160013974) hereinafter Morgan

As to claim 19 the combination of Renzin336 and Renzin767 specifically Renzin336 teaches wherein the instructions are further configured to instruct the at least one processing device to: (Renzin336 [0032] a device including a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor)
Renzin336 [0021] Fig. 1, serial port aggregator 130 scans a rack by transmitting a message to racks tor switch and determining that the rack is configured or unconfigured based on the response received from the TOR switches;)
the combination of Renzin336 and Renzin767does not explicitly teach in response to receiving the request, authenticate the request; 
 and in response to authenticating the request, configure a lock to provide physical access to the rack.  
Morgan teaches in response to receiving the request, authenticate the request; 
 and in response to authenticating the request, configure a lock to provide physical access to the rack.   (Morgan [0032] [0034] Fig. 1, data center management appliance 100 may receive a request to allow access to data center resources for network device 122, Data center management appliance 100 may determine if any applicable network device provisioning policies have been satisfied and if the network device provisioning policies applicable to network device 122 have been satisfied, data center management appliance 100 may allow access data center resources for network device 122 by issuing instructions, through network 102, to the data center resource providers 104-120,  network device functional type may be a web server and requested data center  resources may include power, physical and logical network connectivity, physical access to a rack 123 and installation of any software normally provided to a web server)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Morgan with the teaching of Renzin336 and Renzin767 because Morgan teaches that verifying 
As to claim 20. The combination of Renzin336 and Renzin767 specifically Renzin336 teaches wherein the instructions are further configured to instruct the at least one processing device to: (Renzin336 [0032] a device including a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor)
the combination of Renzin336 and Renzin767does not explicitly  teach receive a request to provide an internet connection for the server; and in response to receiving the request to provide the internet connection, further configure the TOR switch to provide internet connectivity to the server via one or more virtual networks of the network fabric
Imai teaches receive a request to provide an internet connection for the server; (Imai [0074] the router  includes: (A) a data storage unit storing data concerning specification of a virtual machine for a user terminal in the second network, and connection request data representing a connection request to the internet)and in response to receiving the request to provide the internet connection, further configure the TOR switch to provide internet connectivity to the server via one or more virtual networks of the network fabric. (Imai [0074] [0075] connection request data representing a connection request to the internet; user activates the router and the router is connected to the data center, the first and second virtual servers are automatically prepared in the data center,  therefore, it becomes possible to utilize the virtual machine and the Internet, easily)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Imai with the teaching of Renzin336 and Renzin767 because Imai teaches that setting up connection with internet would allow user to obtains Hyper Text Markup Language (HTML) data of a web page on the Internet through the ISP server. (Imai [0003])
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/ Primary Examiner, Art Unit 2413